DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the chutes 2.5 form a guide for fastening portions 3.4 as recited in claim 5 and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and hence claims 2-5) recites the limitation "the dispenser" in lines 16, 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 (and hence claims 2-5) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites that “the outer edge of the cap forms a piston” (claim 1, ll. 7) which implies that the cap is fashioned to move, but in all three embodiments, the cap and the “piston” do not move at all, but the nozzle body 3 and the cap 4 move when actuated.  Therefore, the examiner believes that the claim recitation is confusing and misleading and should be changed.

Allowable Subject Matter
Claims 1-5 are allowed PENDING THE RESOLUTION OF THE OUTSTANDING 112 ISSUES.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter (pending the resolution of all 112 issues) is the inclusion of limitations not found in the prior art, .

Claim Interpretation
Whenever not rejecting claims on art on a first office action, it is important to make the record as clear as possible.  US 9,004,319, Kim is considered the closest piece of art.  Kim discloses a nozzle for a foam pump (see figure 1), a cap (element 2 in the applicant’s invention, which to match the applicant’s invention, is elements 110, 120 of Kim), a nozzle body (element 3 in the applicant’s invention, which, since it is a moving part along with head 4 with a sealing element 2.4, is best matched with Kim 315 but fails to disclose all of the elements of claim 1, as will be described more further along), a head 400 (applicant’s element 4, which is a floating valve as well as actuator element), and a hollow compression rod  311, 321 (applicants element 1) and an elastic element 350 (applicant’s element 12 in the first embodiment that is depicted in figure 1 of the application), but then the reference starts to fall apart as a rejection in view of the following recitation, which is also the recitation used in the reason for allowance above, namely: (from claim 1, lines 7-10) “wherein an outer edge of the cap forms a piston, and the cap is capable of entering the nozzle body; the piston and an inner wall of the nozzle body form a dynamic seal; the nozzle body slides on an outer wall of the cap, forming a main body of an air pump" (claim 1, ll. 7-10).  This means that the cap has to fit inside the nozzle body and have a sealing edge, BUT the nozzle body has to be the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  First, all three embodiments were claimed in the claims (2, 3 and 4 describing Figures 1, 2-5, and 6-7 respectively a ring and spring, a stretchy elastic film element 7, and an elastic bag/ bellows 12), so no “unclaimed features” were present to search for.  Arminal has a connecting pipe 68 that is inserted into the upper end of the hollow compression rod 40, 74, at least arguably (there is an extra part, but it could work for rejecting that small recitation in claim 1).  Baughman and Pritchett teach rib elements for claim 5.  Chung (which is not available as prior art) and Ciaverella both .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P BAINBRIDGE whose telephone number is (571)270-3767.  The examiner can normally be reached on Monday - Friday 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.P.B/Examiner, Art Unit 3754        


/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        03/26/2021